To compel the township treasurer to pay over to relator, treasurer of the board of school inspectors, township library moneys.
Granted July 22, 1874.
Held, that relator was the proper custodian of these moneys, and that respondent was not entitled to withhold them until drawn out by the inspectors as needed for specific appropriations, and that the refusal of payment of the order, though it was slightly in excess of the moneys in his hands, was a sufficient ground for this application, inasmuch as respondent made no offer to pay what he had, but refused, on an entirely different ground, to pay anything.